Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 19, 2021 has been entered. By way of this submission, Applicant has cancelled claim 4 and amended claims 1, 5, 7-9 and 11.
Claims 1-3 and 5-18 are currently pending and under examination before the Office.
The rejections of record can be found in the previous Office action, dated August 20, 2021.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
Claims 1-3 and 7-18 were previously rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Cinosi (WO2012049647A1, cited in IDS), as evidenced by Nakao.
withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-6 were previously rejected under 35 U.S.C. 103 as being unpatentable over Cinosi in view of Feltquate.
Applicant’s arguments have not fully addressed this issue. In the interest of compacting prosecution, the above rejection is withdrawn, and a new ground of rejection is issued as follows, necessitated by Applicant’s arguments:

s 1-3 and 5-18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US20120237522A1) in view of Cinosi (WO2012049647A1, cited in IDS) as evidenced by Nakao (US20100292186A1, cited on IDS).

Kang teaches an anticancer agent, comprising an anti-PD-1 antibody and phosphatidylcholine (e.g. para. 0025-0027 and claim 1). 
Kang teaches that invariant natural T (iNKT) cells, upon stimulation with a ligand, rapidly produce a wide range of cytokines including IL-4, IFN-γ, L-12, and GM-CSF, which enables iNKT cells to enhance or regulate the activity of various immune cells in innate and acquired immunity (e.g. para. 0004); however, repeated ligand stimulation results in cell anergy, characterized by reduced proliferation and cytokine production (e.g. para. 0005). Kang further teaches that T cells which have acquired an anergic phenotype reverse this phenotype upon blockade of PD-1 (e.g. para. 0006). Kang also teaches that treatment with the above anticancer agent reverses T cell anergy caused by stimulation with an iNKT cell ligand such as phosphatidylcholine (e.g. para. 0025-0027). 
Kang teaches that the anticancer agent anti-PD-1 antibody and phosphatidylcholine can be used to treat lung cancer, colon cancer, breast cancer and melanoma (e.g. para. 0030). 
Kang teaches administration of the anticancer agent via parenteral routes including intravenous administration (e.g. para. 0033).

The teachings of Kang differ from the instant invention by not explicitly teaching administering anti-PD-1 antibody and phosphatidylcholine.
Cinosi teaches a method of treating cancer by the administration of phosphatidylcholine (page 3, lines 15-17). Specifically, Cinosi further teaches that animals treated with 
Cinosi further teaches that phosphatidylcholine may be purified from egg yolk or soybeans (page 5, lines 3-4 and 14-17). Cinosi further teaches that the cancer may be lung cancer or melanoma (page 4, lines 9-19).
Cinosi further teaches that the treatment is performed on a mammal, preferably a human, but veterinary use is also contemplated (page 4, lines 4-8).
Cinosi further teaches that phosphatidylcholine can be formulated for a parenteral administration by injection, in particular by intravenous injection (page 6, lines 18-20).
Regarding claim 3, Nakao teaches that the soybean phosphatidylcholine is considered to be a mixture of multiple phosphatidylcholines (e.g. para. 0023-25). Since Cinosi teaches the use of soybean phosphatidylcholine, Cinosi also inherently teaches this limitation of claim 3.

It would have been prima facie obvious for a person of ordinary skill in the art as of the effective filing date to combine the teachings of the references to arrive at the claimed invention. An ordinary artisan would have been motivated to do so, and have a reasonable expectation of success, since Kang teaches that combinations of an anti-PD-1 antibody and phosphatidylcholine are useful for treating cancer, and Cinosi further teaches a method of treating cancer by administration of phosphatidylcholine. More specifically, Kang recognizes the problem of cell anergy as a result of stimulation with an iNKT cell ligand such as phosphatidylcholine, and proposes the use of an anti-PD-1 antibody to reverse this anergy. In combination, these two 
While Kang and Cinosi do not explicitly teach the method of promoting vein-like morphological change of tumor vessels, given the same or nearly the same method step, the treatment method taught by Kang and Cinosi would necessarily achieve those reductions. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001). “{I}t is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable”. In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). The mechanism of action does not have a bearing on the patentability of the invention if the invention was already known or obvious. Mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 201 USPQ 658 (CCPA 1979). Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art. In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991). Also see MPEP 2145.
It is noted that the preamble in present claims 8, 9 and 11 (i.e., without mediation of a lysophospholipid receptor) is an expression of purpose and intended result and as such are non- limiting, since language does not result in manipulative difference in steps of the claims. It does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure. In re Hirao, 190 USPQ 15, 16-17, (CCPA 1976) held that the preamble was non-limiting because it merely recited the purpose of 
Applicant argues in the submission on November 19, 2021 that the experimental results described in the instant specification, as well as the Takakura declaration submitted under 37 CFR 1.132, are unexpected and not predictable by the prior art. The Takakura declaration describes a series of experiments, including the effects of soybean phosphatidylcholine and an anti-PD-1 antibody on tumor volume (Fig. 1 and 2), and the effects of soybean phosphatidylcholine administration on intratumor lymphocyte infiltration (Fig. 3-5). The Takakura declaration argues that the previously cited prior art could not have predicted these results.
Applicant’s arguments in view of the Takakura declaration have been considered but are not persuasive. 
Figure 2 of the Takakura declaration demonstrates that administration of phosphatidylcholine and/or an anti-PD-1 antibody reduces tumor volume. However, it does not appear that the combination of the two results in a greater than additive effect. Since phosphatidylcholine and an anti-PD-1 antibody operate on different mechanisms to affect tumor growth, a person of ordinary skill would expect each to each continue to have their own independent effect, so one would expect that they would work better in combination than they would independently. The degree of difference seen between the phosphatidylcholine and the anti-PD-1 antibody lines versus the combination in Figure 2 is, at least, an expected level of improvement.
Kang is explicit in stating that a combination of an anti-PD-1 antibody and phosphatidylcholine is an anticancer agent. This is an express motivation to combine these two Ex parte Levy, 17 USPQ2d 1461, 1464 (BPAI 1990). Additionally, Kang teaches that the interaction between PD-1 and PD-L1 induces a decrease in the level of tumor invasive lymphocytes (e.g. para. 0007). 
Kang also teaches that activation of iNKT cells by α-galactosylceramide in combination with an anti-PD-1 antibody decreases the weight of B16F10 metastatic lung tumors (see para. 0060-0064 and Figure 9 of Kang). A similar effect would therefore be expected with the substitution of phosphatidylcholine, which Kang teaches also activates iNKT cells above. This would be comparable to the data presented in Figure 1 of the Takakura declaration.
Expected beneficial results are evidence of obviousness of a claimed invention. In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). A greater than additive effect is not necessarily sufficient to overcome a prima facie case of obviousness because such an effect can either be expected or unexpected. Ex parte The NutraSweet Co., 19 USPQ2d 1586 (Bd. Pat. App. & Inter. 1991). For this reason, the disclosed results are not unexpected.
Even if, assuming arguendo, the combination therapy data presented in Figure 1 of the Takakura declaration is unexpected, the data presented are not commensurate in scope with the claims. The instant claims are drawn to patients with any solid cancer other than liver, but the data shows no difference, or not unexpectedly better results, for colon cancer (Figure 2).

Conclusion
No claim is allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER JOHANSEN/Examiner, Art Unit 1644                                                                                                                                                                                                        

/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644